Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 11, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-13, dated 6/28/2021 were persuasive and overcome the 35 U.S.C.101, 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a method for controlling a cyclically operating joining device for joining a plurality of workpieces so as to form a blank,
wherein the method uses the joining device that comprises a joining mechanism, at least one first transporting installation for transporting a first workpiece in a first transporting segment in a transporting direction,
at least one second transporting installation for transporting a second workpiece in a second transporting segment in the transporting direction,
at least one detector, which is upstream of the joining mechanism, for detecting an actual offset between head ends and/or tail ends of the first and second workpieces in the transporting direction,
the method comprising:
transporting the first workpiece in the first transporting segment and transporting the second workpiece in the second transporting segment in the transporting direction,
detecting, with the at least one detector, the actual offset between the head ends and/or the tail ends of the first and the second workpieces in the transporting direction prior to the joining,
setting a predefined offset between the head ends and/or the tail ends of the first and second workpieces in the transporting direction, prior to the joining, by one of accelerating or decelerating a speed of the at least one of the first and second transporting installations based on a deviation of the actual offset detected by the at least one detector from the predefined offset thereby compensating the deviation as at least one control variable, and
wherein obtaining the predefined offset between the head ends and/or the tail ends of the first and second workpieces in the transporting direction by assigning the at least one control variable to at least one of the first and second transporting segments of the at least one of the first and the second transporting installations prior to the joining.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 11 recites limitations that include a cyclically operating joining device for joining a plurality of workpieces by a joining mechanism so as to form a blank, wherein the joining device comprises
the joining mechanism,
at least one first transporting installation for transporting a first workpiece in a first transporting segment in a transporting direction, 
at least one a second transporting installation for transporting a second workpiece in a second transporting segment in the transporting direction, and
at least one detector, which is upstream of the joining mechanism, for detecting an actual offset between head ends and/or tail ends of the first and second workpieces in the transporting direction,
wherein the at least one detector detects the actual offset between the head ends and/or the tail ends of the first and the second workpieces in the transporting direction and a speed of at least one of the first and the second transporting installations is one of accelerated or decelerated for setting a predefined offset between the head ends and/or the tail ends of the first and second workpieces, before the joining, based on a deviation of the actual offset detected by the at least one detector from the predefined offset thereby compensating for the deviation as at least one control variable, and
wherein the predefined offset is obtained by assigning the at least one control variable to at least one of the first and second transporting segments of the at least one of the first and the second transporting installations before the joining.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        July 19, 2021